    20-10242-smb Doc 17-3 Filed 02/11/20 Entered 02/11/20 14:06:37 Exhibit C -
              Declaration of Alan Nisselson in Support of Motion Pg 1 of 5



WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone (212) 237-1000
Attorneys Appearing: Alan Nisselson (anisselson@windelsmarx.com)
                      Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re                                                        :
                                                             : Chapter 7
                                                             :
HELIOS AND MATHESON ANALYTICS                                : Case Nos. 20-10242-smb
INC., et al.,1                                               :
                                                             : (Jointly Administered)
                                                             :
                                    Debtors.                 :
------------------------------------------------------------ x

DECLARATION OF TRUSTEE, ALAN NISSELSON, IN SUPPORT OF MOTION FOR
 ORDER: (A) APPROVING SALE PROCEDURES TO BE UTILIZED BY TRUSTEE’S
 FINANCIAL ADVISOR; (B) SETTING DATE FOR SALE(S) APPROVAL HEARING;
        (C) APPROVING THE FORM AND MANNER OF NOTICE; AND
                (D) GRANTING OTHER RELATED RELIEF

         Alan Nisselson, declares under penalty of perjury, as follows:

         1.     I have been appointed interim trustee of Helios and Matheson Analytics, Inc., a/k/a

MovieFone, Case No. 20-10242-smb, Zone Technologies, Inc., a/k/a Red Zone, a/k/a Zone

Intelligence, Case No. 20-10243-smb, and MoviePass, Inc., Case No. 20-10244-smb (collectively,

“Debtors”). This declaration is based upon my personal knowledge I have derived about the

Debtors’ assets and financial affairs.




1
 The Debtors in the jointly administered Chapter 7 cases, together with the last four digits of each Debtor’s
federal tax identification number, are as follows: Helios and Matheson Analytics, Inc., a/k/a MovieFone
(9913), Zone Technologies, Inc., a/k/a Red Zone, a/k/a Zone Intelligence, (5124), and MoviePass, Inc.
(9893).


{11781251:2}
  20-10242-smb Doc 17-3 Filed 02/11/20 Entered 02/11/20 14:06:37 Exhibit C -
            Declaration of Alan Nisselson in Support of Motion Pg 2 of 5



         2.    On January 28, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under Chapter 7 of the Bankruptcy Code.

         3.    The Trustee has selected Cassel Salpeter & Co., LLC (“Cassel Salpeter”) as his

financial advisor, and has filed a motion for retention of Cassel Salpeter as his financial advisor

nunc pro tunc to February 5, 2020. Before the Petition Date, the Debtors retained Cassel Salpeter

as their investment banker. Cassel Salpeter is fully familiar with Debtors’ assets, as they have

already set up a virtual data room containing relevant documents about Debtors’ assets, financial

affairs, and business operations. Cassel Salpeter’s professionals also worked closely with Debtors’

senior management in identifying potential purchasers of the Debtors’ assets, and contacted many

of the potential purchasers to assess their interest in purchasing Debtors’ assets.

         4.    Prior to the Petition Date, the Debtors provided high quality information technology

services and solutions, including a range of technology platforms focusing on big data, business

intelligence, and consumer-centric technology, grouped into three business segments: (i)

Subscription and Marketing, (ii) Promotional Services and Films, and (iii) Consulting and

Technology.

         5.    Cassel Salpeter has identified several of Debtors’ assets (“Assets”) for immediate

sale:

               (a)        Moviefone. Moviefone is an entertainment information and marketing

service which provides its users with access to the entire entertainment ecosystem. Moviefone

delivers movie show times, trailers, TV schedules, streaming information, cast and crew

interviews, photo galleries and more. Moviefone’s editorial coverage includes up-to-date

entertainment news, trailers and clips, red-carpet coverage and celebrity features. Moviefone has

ticket-selling technology that is in late-stage development. Moviefone’s primary source of


{11781251:2}                                  2
  20-10242-smb Doc 17-3 Filed 02/11/20 Entered 02/11/20 14:06:37 Exhibit C -
            Declaration of Alan Nisselson in Support of Motion Pg 3 of 5



revenue is through advertising.

               (b)      Zone Technologies, Inc. Zone Technologies, Inc., a mapping and spatial

analysis company, is the developer of the proprietary RedZone Map™, a GPS-driven, real-time

crime and navigation map application whose goal is to enhance personal safety worldwide by

providing users with real time crime data and a platform for alerting other users to criminal and

other safety related occurrences in a navigation map format. Zone Technologies’ mapping lets

users be proactive when traveling, allowing them to enter several different cautionary items such

as traffic problems, police sightings, road hazards, accidents and road closures. It also allows users

to report a crime and to video upload live incidents.

               (c)     Tact.com. Tact.com is a registered domain owned by one of the Debtors.

               (d)     Consulting business. The consulting business provides high quality

information technology services and solutions including a range of technology platforms focusing

on big data, business intelligence, and consumer-centric technology. This segment of the business

has one client, one employee and nine contractors currently working on active assignments. In

addition, the consulting operation licenses software that facilitates data management on IBM

mainframe environments to several clients.

         6.    The Assets will be sold for all cash and on an “as is”, “where is” basis, without any

representations or warranties of any kind or nature whatsoever, and subject to all faults, known or

unknown, and free and clear of any and all liens, claims interests, and encumbrances

(“Encumbrances”), with any such Encumbrances to attach to the proceeds of sales, in the order

of priority they may have, and subject to any defenses under applicable law or in equity.

         7.    Auction. Cassel Salpeter will schedule and give notice of the Auction sales of the

Assets to be held on March 16, 2020. The Auction sale(s) will take place by telephone and Cassel



{11781251:2}                                  3
  20-10242-smb Doc 17-3 Filed 02/11/20 Entered 02/11/20 14:06:37 Exhibit C -
            Declaration of Alan Nisselson in Support of Motion Pg 4 of 5



Salpeter will supply all instructions regarding the conduct of the Auction Sale(s). The Assets will

be sold separately rather than in a single lot. The following Auction terms shall be utilized:

               (a)     The Assets will be sold “as is”, “where is”, without any representation or

warranty whatsoever, free and clear of all Encumbrances, for cash only, and subject to higher or

better offers, to be selected by the Trustee in his sole discretion, and subject to Bankruptcy Court

approval.

               (b)     Prior to the commencement of each Asset Auction, every bidder must

deposit with the Trustee funds in an amount equal to 10% of the bidder’s initial bid, which must

be equal to or greater than the minimum bid amount set by Trustee for the Asset to be auctioned.

               (c)     In addition, prior to the commencement of each Asset Auction, each bidder

will be required to execute a sale agreement acceptable to the Trustee (a form of sale agreement

will be provided by the Trustee).

               (d)     A sale approval hearing will be scheduled with the Court at which the

Trustee shall request the Court for an Order approving each winning bid for the Assets (“Sale

Approval Order”). The Trustee will request the Court for a date for the sale approval hearing

about four days following the Auction Sale(s), subject to the Court’s convenience.

               (e)     Each winning bidder shall be required to close on the sale transaction no

later than 15 days after a Sale Approval Order is entered or within 48 hours of entry of the Sale

Approval Order if the Court waives the requirements of Bankruptcy Rule 6004(h).

               (f)     Cassel Salpeter and the Trustee reserve the right to alter, modify and

amend any procedures used to conduct the Auction sale(s).

         8.    I believe that the circumstances of this case require that the Trustee’s request for

relief in this Motion be heard on an expedited basis. The sustainability of MovieFone and its



{11781251:2}                                 4
  20-10242-smb Doc 17-3 Filed 02/11/20 Entered 02/11/20 14:06:37 Exhibit C -
            Declaration of Alan Nisselson in Support of Motion Pg 5 of 5



ability to continue generating revenues, for example, requires as minimal an interruption to its

operation as possible. For the reasons set forth herein, I believe that an order scheduling the

hearing on the Motion be entered on shortened and limited notice with a hearing to take place on

February 25, 2020, a date when other matters in these cases are scheduled to be heard. In addition,

I respectfully request that the notice of this Motion be limited to each of the Debtors’ largest 20

unsecured creditors, since most of Debtors’ creditors (about 12,000) hold small claim amounts,

and the cost of giving notice to those parties and the time to undertake notice to all creditors of

record will be expensive and burdensome.

 Dated: New York, New York
        February 10, 2020
                                             /s/ Alan Nisselson
                                             Alan Nisselson




{11781251:2}                                 5
